Opinion by
Johnson, J.
In accordance with stipulation of counsel that the merchandise consists of figures similar in all material respects to those passed upon in Abstract 57915, the merchandise was held dutiable as follows: (1) As to the items entered, or withdrawn from warehouse, for consumption prior to May 28, 1950, at 20 percent under paragraph 1547 (a); and (2) as to the items entered, or withdrawn from warehouse, for consumption subsequent to May 28, 1950, at 10 percent under said paragraph 1547 (a), as modified by the Annecy Protocol to the General Agreement on Tariffs and Trade (T. D. 52373), supplemented by Presidential proclamation (T. D. 52476).